NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by e-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court’s home page is:
http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________

6th Circuit Court-Hillsborough District Division
No. 2019-0250

                       THE STATE OF NEW HAMPSHIRE

                                         v.

                                LAURA WILLIAMS

                            Argued: June 24, 2020
                      Opinion Issued: September 18, 2020

      Gordon J. MacDonald, attorney general (Susan P. McGinnis, senior
assistant attorney general, on the brief and orally), for the State.


      Christopher M. Johnson, chief appellate defender, of Concord, on the
brief and orally, for the defendant.


       DONOVAN, J. The defendant, Laura Williams, appeals orders of the
Circuit Court (Tenney, J.) denying her petitions to annul records of conviction
and arrest, as well as charges not resulting in conviction, because she had
subsequent convictions. We vacate the trial court’s denial of the defendant’s
petitions to annul: (1) two charges that did not result in conviction; and (2)
convictions from October 2007 and November 2012 for simple assault. We
remand for the court to exercise its discretion to determine whether granting
the petitions will assist in the defendant’s rehabilitation and is consistent with
the public welfare. See RSA 651:5 (Supp. 2019) (amended 2020); State v.
Baker, 164 N.H. 296, 300 (2012).
       The record supports the following facts. In August 2018, the defendant
sought to annul the following: (1) two November 1, 2012 convictions for simple
assault; (2) an October 1, 2007 conviction for simple assault, which was
originally a charge of first-degree assault before being amended by the State;
(3) a charge for breach of bail conditions, which was nol prossed on October 1,
2007;1 and (4) a charge of simple assault, which was nol prossed on October 1,
2007. In November and December 2018, the trial court denied each petition to
annul because it found that the defendant had subsequent convictions on her
record. The defendant unsuccessfully moved for reconsideration. In the order
denying the defendant’s reconsideration motion, the court stated that “[t]he
subsequent offenses of drug possession and theft are not minor offenses and
both occurred as recently as 2012.” This appeal followed.

       At the outset, the State argues that the defendant’s appellate arguments
are not preserved because she did not raise them, in the first instance, with the
trial court. The defendant counters that the State’s arguments on appeal are
similarly not preserved given that the State did not object or otherwise respond
to any of her annulment petitions filed with the trial court. Nevertheless,
preservation is a limit upon the parties to an appeal, not upon the reviewing
court. See State v. Kardonsky, 169 N.H. 150, 152 (2016). Under the
circumstances of this case, and given that the appeal raises questions of
statutory interpretation requiring no further factual development and the
statute in question has not been the subject of substantial appellate review, we
exercise our discretion to consider the parties’ arguments to the extent set
forth below.

       The parties disagree as to the grounds upon which the trial court rested
its decision. The defendant argues that the trial court erroneously denied her
petitions as untimely under RSA 651:5, III. The State asserts that the trial
court exercised its discretion and implicitly denied the defendant’s petitions as
inconsistent with the public welfare. See RSA 651:5, I. Although the
interpretation of a trial court order presents a question of law, which we review
de novo, see Fischer v. Superintendent, Strafford County House of Corrections,
163 N.H. 515, 519 (2012), we are unable to discern the statutory grounds upon
which the trial court denied the defendant’s petitions. Under these
circumstances, therefore, we vacate the trial court’s orders. Cf. Stowell v.
Andrews, 171 N.H. 289, 299-300, 304 (2018) (vacating trial court’s conflicting
rulings concerning the nature of easements and the relocation of trails).

       In the interests of judicial economy, we address the arguments of the
parties that are likely to arise on remand. See Auger v. Town of Strafford, 156
N.H. 64, 67 (2007); State v. Robinson, 158 N.H. 792, 795-96 (2009). Analyzing
the issues in this appeal requires that we engage in statutory interpretation.

1
 Although the defendant also brought a petition to annul a May 2007 conviction for disorderly
conduct, she does not challenge the denial of that petition on appeal.


                                               2
We review the trial court’s statutory interpretation de novo. State v. Bobola,
168 N.H. 771, 773 (2016). We are the final arbiter of the intent of the
legislature as expressed in the words of the statute considered as a whole. Id.
When examining the language of the statute, we ascribe the plain and ordinary
meaning to the words used. Id. We interpret legislative intent from the statute
as written and will not consider what the legislature might have said or add
language that the legislature did not see fit to include. Id. We also interpret a
statute in the context of the overall statutory scheme and not in isolation. Id.
Our goal is to apply statutes in light of the legislature’s intent in enacting them,
and in light of the policy sought to be advanced by the entire statutory scheme.
Id.

     RSA 651:5 sets forth the procedural prerequisites to obtaining
annulments. Id. The statute provides, in pertinent part:

      I. Except as provided in paragraphs V-VIII, the record of arrest,
      conviction and sentence of any person may be annulled by the
      sentencing court at any time in response to a petition for
      annulment which is timely brought in accordance with the
      provisions of this section if in the opinion of the court, the
      annulment will assist in the petitioner’s rehabilitation and will be
      consistent with the public welfare. The court may grant or deny an
      annulment without a hearing, unless a hearing is requested by the
      petitioner.

      II. For an offense disposed of before January 1, 2019 and any
      offense not subject to paragraph II-a, any person whose arrest has
      resulted in a finding of not guilty, or whose case was dismissed or
      not prosecuted, may petition for annulment of the arrest record or
      court record, or both, at any time in accordance with the
      provisions of this section. Any person who was convicted of a
      criminal offense whose conviction was subsequently vacated by a
      court may petition for annulment of the arrest record or court
      record, or both, in accordance with the provisions of this section.
      Nothing in this paragraph shall limit the provisions of
      subparagraph XI(b).

      III. Except as provided in RSA 265-A:21 or in paragraphs V and VI,
      any person convicted of an offense may petition for annulment of
      the record of arrest, conviction, and sentence when the petitioner
      has completed all the terms and conditions of the sentence and
      has thereafter been convicted of no other crime, except a motor
      vehicle offense classified as a violation other than driving while
      intoxicated under RSA 265-A:2, I, RSA 265:82, or RSA 265:82-a
      for a period of time as follows:



                                         3
   (a)(1) For a violation with a conviction date prior to January 1,
2019 or a violation with a conviction date on or after January 1,
2019 that was not the highest offense of conviction, one year,
unless the underlying conviction was for an offense specified under
RSA 259:39.
   ....

   (b)(1) For a class B misdemeanor with a conviction date prior to
January 1, 2019 or a class B misdemeanor with a conviction date
on or after January 1, 2019 that was not the highest offense of
conviction, except as provided in subparagraphs (f) and (h), 2
years.

   ....

   (c) For a class A misdemeanor except as provided in
subparagraphs (f) and (i), 3 years.
   ....

V. No petition shall be brought and no annulment granted in the
case of any violent crime, of felony obstruction of justice crimes, or
of any offense for which the petitioner was sentenced to an
extended term of imprisonment under RSA 651:6.

VI. If a person has been convicted of more than one offense, no
petition for annulment shall be brought and no annulment
granted:

   (a) If annulment of any part of the record is barred under
paragraph V; or

     (b) Until the time requirements under paragraphs III and IV for
all offenses of record have been met.

   ....

VII. If, prior to disposition by the court of a petition for annulment,
the petitioner is charged with an offense conviction for which
would bar such annulment under paragraph V or VI(a) or would
extend the time requirements under paragraphs III, IV and VI(b),
the petition shall not be acted upon until the charge is disposed.

VIII. Any petition for annulment which does not meet the
requirements of paragraphs III-VI shall be dismissed without a
hearing.



                                   4
RSA 651:5.

       The defendant first addresses her petitions to annul the records of
arrests or charges that did not result in convictions. She contends that if the
trial court denied those petitions, either because it found them to be untimely
under paragraph III of the statute, or because it improperly applied paragraph
VI(b), then it erred. We agree.

         Petitions to annul charges that do not result in convictions are governed
by RSA 651:5, II. That provision allows such petitions to be brought “at any
time.” RSA 651:5, II. In State v. Skinner, we explained that “an individual
whose arrest has resulted in an acquittal or whose charges have been nol
prossed or dismissed may petition to annul the arrest record ‘at any time.’”
State v. Skinner, 149 N.H. 102, 103 (2003) (quoting RSA 651:5, II). We also
explained that paragraph VI(b) does not apply to petitions to annul records of
arrests or charges that do not result in convictions. Skinner, 149 N.H. at 104.
Rather, paragraph VI(b) applies only to “individuals seeking to annul
convictions.” Id. Thus, if the trial court deemed the defendant’s petitions to
annul the charges that did not result in convictions untimely under paragraph
III, it erred. Similarly, if the trial court applied paragraph VI(b) to those
petitions, it also erred.

       The State “does not dispute that the time requirements in paragraph III
do not apply to petitions brought pursuant to paragraph II.” In addition, the
State agrees, as a general matter, that paragraph VI(b) does not apply to such
petitions. However, the State argues that when a charge that does not result in
a conviction (a non-conviction charge) arises from the same “case” as a charge
that results in a conviction (a conviction charge), a petition to annul the non-
conviction charge cannot be brought until the conviction charge is eligible for
annulment. See Bobola, 168 N.H. at 777-78 (nol prossed assault charge was
ineligible for annulment under paragraph II until assault charge for which
defendant was convicted was eligible for annulment because both charges were
part of the same “case” under RSA 651:5).

       In Bobola, we explained that “[t]he plain meaning of ‘case,” as that term
is used in RSA 651:5, “is the matters of fact or condition involved in a suit: a
suit or action in law or equity.” Id. at 777 (quotation omitted). Bobola involved
two separately indicted assault charges; one resulted in a conviction and the
other was nol prossed. Id. at 772. Both indictments alleged that the defendant
committed the same criminal act, on the same date and in the same location,
and both charges were scheduled to be tried together. Id. at 777. Under those
circumstances, we concluded that the two assault charges at issue were part of
the same “case” primarily because they were alternative theories of the same
criminal act. Id.




                                        5
      The State contends that because the prosecution nol prossed the
defendant’s May 2007 charges of simple assault and contempt of a bail order
on the same day that she pled guilty to an April 2007 reduced charge of simple
assault, the only reasonable conclusion is that the State nol prossed the May
2007 charges in exchange for her guilty plea on the April 2007 charge.
Therefore, the State concludes, “the charges were all part of the same ‘case.’”
We disagree. The April 2007 and May 2007 charges allege different criminal
conduct occurring at different times, and the charges arising from those
separate events do not become part of the same “case” merely because they
may have been resolved in a global plea agreement.

      The defendant next addresses her petitions to annul the October 2007
conviction2 and two November 2012 convictions for simple assault. She
contends that her petitions to annul those convictions were timely brought
under RSA 651:5, III and that RSA 651:5, VI(b) does not bar those petitions.
We agree.

       According to the plain language of RSA 651:5, III, a defendant’s petition
for annulment of a conviction is eligible to be considered by the court if, at the
time the petition is filed, the defendant has completed all of the terms and
conditions of the sentence imposed for the conviction and the defendant has
been conviction-free for a period of time designated by the statute, which
begins to run once the defendant has completed all of the terms and conditions
of the sentence. See RSA 651:5, III (a)-(i); Bobola, 168 N.H. at 774-76; State v.
Patterson, 145 N.H. 462, 465 (2000).

       The defendant completed her sentence on the October 1, 2007 conviction
on October 1, 2008. She completed her sentence on one of the November 1,
2012 convictions on November 1, 2013, and she thereafter completed her
sentence on the other November 1, 2012 conviction on November 1, 2014.
Each conviction was for a misdemeanor or violation-level offense that, in order
to be eligible for annulment, required the defendant to have been conviction-
free for a period of, at most, three years following completion of her sentences.
See RSA 651:5, III, VI(b). In other words, the defendant could not petition to
2
 To the extent that the State argues that the defendant’s October 2007 conviction for simple
assault is barred from annulment by RSA 651:5, VI(a) because that “case” involved a “violent
crime,” as those terms are used in RSA 651:5, we disagree. RSA 651:5, VI(a) prohibits defendants
with multiple convictions from bringing any petition for annulment, or any annulment petition
being granted, “[i]f annulment of any part of the record is barred under paragraph V.” Paragraph
V states: “No petition shall be brought and no annulment granted in the case of any violent crime,
of felony obstruction of justice crimes, or of any offense for which the petitioner was sentenced to
an extended term of imprisonment under RSA 651:6.” RSA 651:5, V. Included within the
definition of “violent crime,” provided in paragraph XIII, is “[f]irst degree assault under RSA 631:1.”
RSA 651:5, XIII(b). We conclude that the defendant’s October 2007 conviction for simple assault
was not a “case” involving a “violent crime,” as those terms are used in RSA 651:5, because the
charge for first-degree assault was no longer a matter of fact or condition involved in the suit after
being amended to a charge of simple assault by the State. See Bobola, 168 N.H. at 777.


                                                  6
annul her October 1, 2007 conviction until, at the earliest, October 2011 (three
years after that sentence was completed); she could not petition to annul one of
her November 1, 2012 convictions until, at the earliest, November 2016 (three
years after that sentence was completed); and she could not petition to annul
the other November 1, 2012 conviction until, at the earliest, November 2017
(three years after that sentence was completed).

       However, according to the plain language of RSA 651:5, VI(b), because
the defendant was convicted “of more than one offense,” her petitions to annul
her October 1, 2007 conviction and her November 1, 2012 convictions could
not be brought until “the time requirements under paragraphs III and IV for all
offenses of record” were met. RSA 651:5, VI(b).3 The State argues, and the
defendant does not dispute, that her last conviction of record occurred on
August 13, 2015.4 Thus, the defendant could not petition to annul her October
1, 2007 conviction or her November 2012 convictions until three years after
she completed her sentence on the August 13, 2015 conviction. The parties
agree that the defendant completed her sentence on the August 13, 2015
conviction on that same date. Therefore, to be timely, her petitions to annul
could not have been filed until August 13, 2018. The defendant’s petitions,
filed on August 30, 2018, were, thus, timely.

      In arguing for a contrary conclusion, the State asserts that the
defendant’s petitions to annul her November 2012 convictions were untimely
because her August 2015 conviction occurred within the three-year conviction-
free period following the completion of her sentences in November 2013 and
November 2014. In other words, the State asserts that the conviction-free
period must be measured from the date on which the defendant completed the
terms and conditions of the sentence for the conviction she seeks to annul,
rather than from the date on which she completed the terms and conditions of
her last sentence.

       We disagree with the State’s construction of the annulment statute, the
purpose of which is “to reduce the collateral consequences of a criminal
conviction and to afford an offender a chance to start anew without this stigma
in his record.” Wolfgram v. N.H. Dept. of Safety, 169 N.H. 32, 36 (2016)
(quotation and ellipsis omitted). RSA 651:5, III includes no language
suggesting that, as a condition to any annulment, a defendant must satisfy the
prescribed conviction-free period at the first opportunity, or, in other words,
immediately following completion of the defendant’s sentence.

3
 Paragraph IV provides: “If a petition for annulment is denied, no further petition shall be brought
more frequently than every 3 years thereafter.” RSA 651:5, IV. There is no allegation that the
defendant’s petitions were prohibited from annulment by paragraph IV.
4
  On that date, the defendant was convicted of a misdemeanor for displaying a false registration or
inspection sticker, and the trial court imposed a fine.


                                                 7
       The State’s reading of paragraph III and paragraph VI(b), taken together,
results in a perpetual statutory bar to annulment for any defendant with
multiple convictions who failed to satisfy the conviction-free requirement of
paragraph III on the first opportunity for any conviction, even if the defendant
had been conviction-free for the period of time required by the statute when the
petition to annul was ultimately filed. See RSA 651:5, VI(b); Bobola, 168 N.H.
at 774 (stating that “under RSA 651:5, VI, if a person is convicted of multiple
offenses, he may not be granted an annulment as to any of the convictions
until the time requirements of RSA 651:5, III are met for all the convictions”).
The draconian interpretation advanced by the State here is not supported by
the statutory language set forth in RSA 651:5 and, given the statute’s purpose,
see Wolfgram, 169 N.H. at 36, we do not believe that the legislature intended
the statute to operate in such a manner.

       We agree with the defendant that, if the legislature had intended to
preclude a petition to annul whenever a conviction is followed by a subsequent
conviction, it could have ended paragraph III with the words “and has
thereafter been convicted of no other crime.” See RSA 651:5, III. Alternatively,
the legislature could have explicitly specified that a defendant’s only
opportunity to satisfy the conviction-free time requirement occurs immediately
following completion of the defendant’s sentence. We interpret the statute as
written and will not consider what the legislature might have said or add
language that the legislature did not see fit to include. See Bobola, 168 N.H. at
773.

       Our interpretation of paragraph III finds further support in paragraph
VII. Paragraph VII directs a court not to act upon a petition for annulment if
“the petitioner is charged with an offense conviction for which would bar such
annulment under paragraph V or VI(a) or would extend the time requirements
under paragraphs III, IV and VI(b),” until the charge is disposed. RSA 651:5,
VII (emphasis added). Under paragraph VII, the time requirements of
paragraph III are extended when the defendant has a subsequent conviction,
and the subsequent conviction does not bar annulment of the prior conviction.

       Finally, the State argues that, because the Judicial Branch petition to
annul form includes language from RSA 651:5, III, but makes no mention of
the conviction-free requirements set forth in paragraph III, “it appears that the
Judicial Branch has interpreted paragraph III as making the subsequent entry
of any applicable conviction a bar to the annulment.” We are not persuaded
that the limited language contained in a general Judicial Branch form
addresses the issue before us here. We interpret a statute by ascribing the
plain and ordinary meaning to the words used by the legislature, see Bobola,
168 N.H. at 773, not by construing the language set forth in a Judicial Branch
form. We conclude that our interpretation of the statute implements the intent
of the legislature as evidenced by the plain language of the statute. However, if
the


                                        8
legislature disagrees with our statutory interpretation, it is free to amend the
statute as it sees fit. Id. at 778-79.

      For the foregoing reasons, we conclude that the defendant’s records of
convictions and of arrests or charges not resulting in conviction are eligible to
be petitioned for annulment pursuant to RSA 651:5, II, III, and are not barred
from annulment by paragraph V or VI. Accordingly, we vacate the trial court’s
denial of the defendant’s petitions and remand for the court to exercise the
discretion afforded to it by RSA 651:5, I, in determining whether granting the
defendant’s petitions for annulment will assist in her rehabilitation and is
consistent with the public welfare. RSA 651:5; see Baker, 164 N.H. at 300.

                                                   Vacated and remanded.

      HICKS, BASSETT, and HANTZ MARCONI, JJ., concurred.




                                        9